In a proceeding for the appointment of a committee for the person and property of an alleged incompetent person, order dismissing the petition reversed on the law and the facts, with ten dollars costs and disbursements, payable out of the estate, and the proceeding transferred to the Supreme Court, Nassau county, for determination on the merits. The sole issue before the court was whether the alleged incompetent resided in Westchester county or in Nassau county. Although the alleged incompetent has for thirteen years been an inmate of a hospital in Westchester county, his home was and is in Nassau county. “ Residence ” is synonymous with “ domicile.” (Hislop v. Taaffe, 141 App. Div. 40.) The court, therefore, properly decided that the alleged incompetent’s residence is in the Second Judicial District. The court, however, erred in dismissing the petition, since on the issue of incompetency the petitioner is entitled to her day in court. Hagarty, Carswell, Davis, Johnston and Adel, JJ., concur.